DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-28-2022 has been entered.
Claims 1-4, 6-13, 15, 16, 19, and 20 are pending.
Election/Restrictions
Claims 4 and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04-18-2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 11-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the “objects” recited in claim 1, last line, are referencing the “packages” previously recited in claim 1, line 5.
It is unclear if the “objects” recited in claim 11, last line, are referencing the “packages” previously recited in claim 11, line 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMurray (US#4453685).
Regarding claim 1, McMurray discloses a modular mailbox comprising: a support post (P); a mailbox (M) attached to the support post and supported at a location by the support post; and one or more attachments comprising one or more shelves 2 sized to receive and support packages removably attached (via elements 3,5,7) directly to the support post alongside the mailbox to present one or more horizontal surfaces alongside the mailbox for placement of objects thereon (claim 5, shelf wider than mailbox).  
Regarding claim 1, the one or more shelves 2 are capable of at least partially receiving and supporting appropriately sized packages on the horizontal surfaces thereof which extend laterally beyond (i.e. wider than) the mailbox.  For example, the horizontal surfaces thereof which extend laterally beyond the mailbox could receive and support the loop of a plastic bag/package.  It is noted the packages are not being claimed.
Regarding claim 11, McMurray discloses  modular mailbox comprising: a support post (P); a mailbox support 1 attached to the support post; a mailbox (M) attached to the mailbox support; and one or more shelves 2 sized to receive and support packages removably attached (via elements 9) directly to the sides 6 of the mailbox support to present one or more horizontal surfaces alongside the mailbox for placement of objects thereon (claim 5, shelf wider than mailbox).  
Regarding claim 11, the one or more shelves 2 are capable of at least partially receiving and supporting appropriately sized packages on the horizontal surfaces thereof which extend laterally beyond (i.e. wider than) the mailbox.  For example, the horizontal surfaces thereof which extend laterally beyond the mailbox could receive and support the loop of a plastic bag/package.   It is noted the packages are not being claimed.
Allowable Subject Matter
Claims 2, 3, 6, 7, 12, 13, 15, 16, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Regarding claim 1 and 11, the applicant’s arguments regarding Ritchie (US#10028606) are accurate and persuasive.
Regarding claim 1 and 11, the applicant argues the following:
“Applicant respectfully submits that pending claims 1 and 11 are patentable over US Patent No. 4,453,685 to McMurray because McMurray does not teach or suggest “one or more shelves sized to receive and support packages” as required in amended claims 1 and 11.”

The examiner disagrees as the packages are not being claimed and represent the intended use of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As previously discussed regarding claims 1 and 11, McMurray discloses the one or more shelves 2 are capable of at least partially receiving and supporting appropriately sized packages on the horizontal surfaces thereof which extend laterally beyond the mailbox.  For example, the horizontal surfaces thereof which extend laterally beyond the mailbox could receive and support the loop of a plastic bag/package.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677